Citation Nr: 1634629	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-19 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from June 1976 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In June 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A copy of the transcript is of record.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

The issue of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability is addressed in the REMAND below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2003 rating decision denied service connection for a left knee disability.

2.  Evidence received since the final February 2003 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for a left knee disability are met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014);	  38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition of the application to reopen the claim for service connection for hearing loss, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied in compliance with 38 C.F.R. § 3.103 (c)(2) (2015) is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 	 § 5108; 38 C.F.R. § 3.156.

Applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim. Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996). This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 	 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010) the United States Court of Appeals for Veterans Claims (Court) stated that the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

A February 2003 rating decision denied service connection for a left knee disability.  The RO found that the evidence did not show a current disability.

Although the Veteran initiated an appeal of one issue from that decision by filing a notice of disagreement, the Veteran did not indicate disagreement with the denial of service for his left knee disability.  See 38 C.F.R. § 20.201 (2015).  Therefore, this issue was not considered appealed.  Id.

The evidence of record at the time of the February 2003 rating decision included service treatment records and a December 2002 VA examination.  The examiner determined that the Veteran's left knee was normal with normal range of motion.  He determined that the Veteran did not have a current disability.

A claim to reopen the claim for service connection for a left knee disability was received in October 2009.  The evidence received since the previously denied claim includes VA outpatient treatment records and a February 2011 VA examination which show that the Veteran' s left knee has a chronic tear and mucoid degeneration of the anterior cruciate ligament and a horizontal tear of the medical meniscus posterior horn.  Additional evidence includes the Veteran's hearing testimony and written statements.  In this regard, the Veteran indicated that he has experienced left knee pain throughout his active duty military career.  See the November 2009 Veteran statement in support of claim.  He also stated that he was issued an ACL knee brace to support his knee.  Id.  Further, the Veteran testified that his right knee disability causes him to alter his gait and affects the use of his left knee.  See the June 2015 Travel Board hearing transcript.

As the presence of a left knee disability was an unestablished fact at the time of the February 2003 rating decision, and as the evidence received regarding this fact raises a reasonable possibility of substantiating the claim, the Board finds that the evidence is new and material evidence, and reopening of the claim of entitlement to service connection for a left knee disability is warranted.  Shade, supra; 	          38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  See 38 C.F.R. § 3.156 (2015).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.  To that extent only, the claim is granted.


REMAND

The Veteran contends that he is entitled to service connection for a left knee disability, to include as secondary to his right knee disability.  Remand is required to afford the Veteran a VA examination and to obtain an adequate medical opinion as to the etiology of this left knee disability, to include as secondary to his right knee disability.  The  February 2011 VA examination is inadequate as it did not consider the Veteran's lay statements or contain an opinion regarding the effect, if any, that the Veteran's service-connected right knee disability may have on his left knee disability.

Additionally, remand is necessary to provide the Veteran with proper VCAA notice regarding secondary service connection.  While a November 2009 VCAA letter was provided to the Veteran that listed the issues of entitlement to service connection for a left knee disability, it did not provide him with the information and evidence necessary to substantiate his claim on a secondary basis.  Therefore, such should be accomplished on remand.

At the June 2016 hearing, the Veteran testified that he receives treatment for his left knee from military medical facilities, to include the Brooke Army Medical Center.  These records should be updated upon remand.  38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice with respect to the secondary aspect of his claim of entitlement to service connection for a left and knee disability as secondary to his service-connected right knee disability.

2.  With any needed assistance from the Veteran (to include identifying all facilities used), obtain updated medical records regarding the left knee, to include the Brooke Army Medical Center.

3.  Upon completion of directives #1 and #2, schedule the Veteran for a VA examination to determine the etiology of his left knee disability.  The entire electronic claims file, including a copy of this remand must be available to and reviewed by the clinician in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner should address the following:

a)  The Veteran's November 2009 statement in which he stated that he has had left knee pain since his January 1978 in-service injury.

b)  The May 2005 medical record which states that the Veteran has had left knee pain since a 1997 motorcycle accident and that the pain has worsened over the past year.  

c) The August 2008 VA treatment record that shows that the Veteran was diagnosed with osteoarthritis of the left knee and "total disruption of the ACL."

d) The June 2016 Travel Board hearing testimony that his right knee disability causes him to alter his gait and affects the use of his left knee.

The examiner is requested to provide the following opinions:

a) Whether it is as likely as not (50 percent probability or greater) that the Veteran's left knee disability is caused by or related to his active service?

b)  Whether it is as likely as not (50 percent probability or greater) that the Veteran's left knee disability is caused by or aggravated by his service-connected right knee disability.

The examiner should clearly report the current subjective and objective symptoms and manifestations associated with the Veteran's left knee disability.

4.  After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


